Citation Nr: 1129960	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-38 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to increased rating for the service-connected residuals of a meniscectomy of the right knee with posttraumatic degenerative changes, rated as 10 percent disabling prior to March 25, 2010 and as 40 percent disabling beginning on that date.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to January 1979 and from July 1980 to September 1982.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the RO that inter alia continued a current 10 percent rating for the service-connected right knee disability.  During the course of the appeal, the RO increased the rating to 40 percent, effective on March 25, 2010.

The Veteran testified before a Veterans Law Judge by a videoconference hearing from the RO in March 2009; a transcript of his testimony is of record.  

The Veterans Law Judge who presided at that hearing has retired; the Veteran was advised of his right to have a hearing before a currently active Veterans Law Judge, but did not respond.  The Board will accordingly proceed with adjudication of the claim based on the existing record.

In an April 2009 decision, the Board denied the Veteran's claim for an evaluation in excess of 10 percent for the service-connected right knee disability.  

The Veteran thereupon appealed the decision to the United States Court of Appeals for Veterans Claims (Court), which issued an Order in March 2010, granting a Joint Motion of the Parties for Partial Remand that vacated the decision and returned the matter to the Board for further action.



FINDINGS OF FACT

1.  Prior to March 25, 2010, the service-connected right knee disability is shown to have been manifested by extension better than 15 degrees and flexion better than 45 degrees, with pain, but no instability.  

2.  Beginning on March 25, 2010, the service-connected right knee disability is shown to have been manifested by flexion and extension each limited to 30 degrees, with pain, but no instability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected residuals of a meniscectomy of the right knee with posttraumatic degenerative changes prior to March 25, 2010, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5257, 5259, 5260, 5261 (2010).

2.  The criteria for the assignment of a rating in excess of 40 percent for meniscectomy of the right knee with posttraumatic degenerative changes from March 25, 2010, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5257, 5259, 5260, 5261 (2010).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for his service-connected right knee disability.  The Board will first discuss certain preliminary matters and will then address the legal criteria and the facts of the case at hand. 


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In October 2006 the RO sent to the Veteran a letter that fully advised him of the evidence required to support his claim and of the respective duties of VA and the claimant in obtaining such evidence.  Thus, he had ample opportunity to respond prior to issuance of the January 2007 rating decision on appeal.

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim herein decided.  In this regard, the Board notes that service treatment records (STR) were obtained as well as VA and private treatment records identified by the Veteran.  The Veteran was afforded appropriate VA examinations to determine the severity of the disability on appeal, the most recent of which was performed in May 2010.   

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural deficiency in the development and consideration of the claim by the originating agency was insignificant and not prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim on appeal.


Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where a particular disability for which the veteran has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation for impairment to a slight degree, a 20 percent evaluation for impairment to a moderate degree, and a 30 percent evaluation for impairment to a severe degree.  38 C.F.R. § 4.71a, DC 5257.
  
Dislocated semilunar cartilage, with frequent episodes of "locking," pain and effusion into the joint warrants a rating of 20 percent.  38 C.F.R. § 4.71a, DC 5258.

Symptomatic removal of semilunar cartilage warrants a rating of 10 percent.  38 C.F.R. § 4.71a, DC 5259.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  In turn, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, DC 5003.

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

DC 5262 is utilized in rating nonunion or malunion of the tibia and fibula, and DC 5263 is utilized in rating genu recurvatum.  The Veteran is not shown to have either of those knee disorders, so those codes are not applicable in rating the Veteran's disability on appeal.

Normal range of motion of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  

The Board finds nothing in the historical record that would lead to the conclusion that the current evidentiary record is not adequate for rating purposes.  Moreover, this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.

Historically, the RO denied the claim for an increased rating for the service-connected right knee disability by a rating decision in May 2005.  The Veteran submitted a Notice of Disagreement (NOD), but he did not file a timely Substantive Appeal after issuance of the Statement of the Case (SOC) in May 2006.  
 
The instant claim for an increased rating was received in October 2006.  

At a VA examination in May 2006, the examiner noted the Veteran's complaints of constant pain, stiffness and occasional swelling of the right knee.  The Veteran denied having heat or redness, but complained of instability and locking, mainly during cold weather.  He reported having flare-ups of pain from three to five times a month, lasting for several hours.  

The range of motion (ROM) testing revealed that flexion was to 90 degrees and extension was normal to 0 degrees.  The examiner noted that there were no additional limitations following repetitive use.  Of interest, the examiner added that the Veteran presented an inconsistent examination, as he was observed in the waiting area to have significantly better ROM than he presented on the examination table.  

On examination, the right knee was noted to be stable with crepitus, and the X-ray studies were noted to show degenerative changes.  There was no evidence of joint laxity due to the varus, valgus, or anterior posterior stresses.  The Veteran was diagnosed with right knee derangement, status post surgery.

In an October 2006 statement, a chiropractor, Dr. KC, noted the Veteran's complaints of lower back, hip and knee pain associated with myospasm throughout his hips and lower back.  The greater part of the letter addressed the Veteran's lower back symptoms, rather than his knee complaints.

The VA outpatient treatment records show that, in February 2007 the Veteran was fitted with a brace for his right knee, to replace a brace that had become worn out.  The X-ray studies of the right knee performed in that month revealed no acute fracture or dislocations, significant degenerative changes or joint effusion.  Also in February 2007, he presented to a VA urgent care clinic complaining of right knee pain of 8/10 severity due to having "stepped wrong" that day.  

Later in February 2007, the Veteran returned to the VA urgent care clinic complaining of right knee pain of 7/10 severity, as well as some locking and occasional giving out.  The clinician, a nurse, noted tenderness over the joint line, with no swelling, but laxity over the anterior drawer line.

In March 2007, the Veteran presented to the VA kinesiotherapy clinic for ambulatory assistance specifically regarding weightbearing.  He complained of having pain of 7/10 severity.  He worked as a forklift driver, and his knee pain was especially severe stepping up onto the forklift; he denied having problems with activities such as dressing or bathing.  

On examination,  his flexion was performed to 80 or 90 degrees, and he was noted to walk with an antalgic gait.  He was issued a pair of forearm crutches to assist with stairs, sitting and getting into or out of vehicles.  

An April 2007 magnetic resonance imaging (MRI) analysis of the lower extremity revealed findings of an intact anterior cruciate ligament and posterior cruciate ligament; an intact medial meniscus; mild truncation and  mild anterior contour irregularity of the posterior horn of the lateral meniscus, believed to represent a tear of the posterior horn; and mild articular cartilage degeneration about the lateral compartment; moderate degeneration of the patellofemoral compartment; and mild osteophytosis.  

During a VA examination in January 2008, the Veteran complained of having constant bilateral knee pain of 7/10 severity with popping, locking, instability and swelling.  He currently was employed at Fort Jackson in security, and his knee condition slowed him down and affected his concentration and mobility.  Activities of daily living such as bathing and sleeping were affected.  He reported daily flare-ups of 9/10 severity that would last all day.  He reported taking pain medication with no response, but was using crutches and a brace with good response.  

The ROM testing revealed that he had 92 degrees of flexion and extension limited to 10 degrees.  There were no additional limitations upon repetitive use.  On examination, palpable tenderness was shown.  No instability was noted with Lachman, drawer, varus or valgus stressing, bilaterally.  The examiner diagnosed right degenerative joint disease of the knee and right lateral meniscal derangement of the right knee.

The VA X-ray studies of the right knee performed in January 2008, made in conjunction with the VA examination, but not available to the examiner when the examination report was written, showed no acute abnormalities, focal destructive lesions or significant arthropathy.  The soft tissues appeared intact, and no effusion was seen.  The radiologist's interpretation was "stable unremarkable study."  
 
In April 2008 the Veteran presented to the VA emergency room for treatment, having twisted his right knee while going down stairs.  On examination, the knee did not appear to be swollen, but the Veteran complained of pain.  He was provided with a knee immobilizer and instructed in its use.  

An examination of the knee showed a full ROM, mild sub-patellar crepitus, lateral tenderness to palpation, a negative anterior drawer and no obvious lateral instability. The clinical impression was that of right knee sprain, rule out internal derangement.  

The VA X-ray studies of the right knee performed in April 2008 showed minimal enthesophyte formation in the superior patella, but were otherwise unremarkable.  The radiologist's impression was that of no evidence of acute abnormality of the right knee.  

The Veteran presented to the VA emergency room in August 2008 complaining of pain all over, and specifically of bilateral knee pain.  On examination, there was muscle atrophy around both knees.  Although the Veteran complained bitterly of pain, there was no observed warmth or crepitus.  The clinical impression was that of chronic pain and depression.

The Veteran testified in March 2009 that he wore a brace on his right knee and had noticed uneven wear on his right shoe indicative of gait impairment.  He reported having a prescription for a pain reliever specifically for his right knee symptoms, although he took that medication for both his left knee and low back symptoms too.  The Veteran asserted that the most recent VA examiner had not provided a clinically adequate examination and was personally disrespectful to the Veteran.

The Veteran underwent another VA examination in May 2010 when he reported having last worked some time in 2009.  His right knee was constantly painful.  He denied having flare-ups, but the pain was worsened on provocation.   

The Veteran reported that his walking distance was limited to a few blocks and standing was limited to 10-15 minutes; he reported being unable to run, jog, walk fast, squat or kneel.  He was prescribed a knee brace, but it had little or no effect.  He reported no buckling history.  He endorsed using an opioid pain medication for the right knee pain.

On examination, the Veteran's gait was noted to be normal, but slow, and without any assistive device.  The right knee looked normal in terms of swelling and appearance.  

The ROM showed flexion was performed to 30 degrees and flexion to 30 degrees prior to onset of pain.  Repetitive motion elicited no increased pain, fatigue, weakness or lack of endurance.  There was no laxity of the knee.  The examiner's diagnosis was that of posttraumatic arthritis of the right knee. 

In May 2010 the RO issued a rating decision that increased the evaluation for the service-connected right knee meniscectomy from 10 percent to 40 percent under DC 5261 (limitation of extension).  

That rating decision also granted a separate 20 percent rating based on limitation of flexion under DC 5260, but denied entitlement to a TDIU rating.

On review of the evidence in its entirety, the Board finds the criteria for rating in excess of 10 percent for limitation of extension under DC 5261 were not shown prior to March 25, 2010 and, in fact, were not shown until the VA examination in May 2010.  

Prior to May 2010, the Veteran's measured range of extension was consistently better than 15 degrees, as required for the higher 20 percent rating (extension was 0 degrees in May 2006, 10 degrees in January 2008 and "full" in April 2008).  It was not until the examination in May 2010 when the finding of extension limited to 30 degrees was recorded.  

Similarly, the criteria for separate compensable rating based on limitation of flexion under DC 5260 also were not shown prior to May 2010.  The Veteran's measured flexion was to 90 degrees in May 2006, to 80 degrees in March 2007, to 92 degrees in January 2008 and "full" in April 2008.  

A compensable rating under DC 5260 requires flexion limited to 45 degrees; it was not until the VA examination in May 2010 that such limitation was shown.  

 An increase cannot be assigned prior to being clinically established.  38 C.F.R. § 3.400.  As noted, the clinical criteria for rating higher that 10 percent under DC 5261, or separate compensation under DC 5260, were clearly not met prior to March 25, 2010 and, in fact, were not met until the VA examination in May 2010.

The Board has considered whether higher evaluations are appropriate under either DC 5260 or 5261 from March 25, 2010.  A rating in excess of 20 percent under DC 5260 requires flexion limited to 15 degrees, and rating in excess of 40 percent under DC 5261 requires extension limited to 45 degrees; neither is shown in this case, and the Board concludes that higher ratings after March 25, 2010 are not warranted.

The Veteran is diagnosed with "degenerative changes" in the knee.  Where medical evidence shows claimant has arthritis, and where the diagnostic code applicable to the disability is not based on limitation of motion, such as DC 5257 (knee subluxation or instability), a separate rating may be assigned if there is additional disability due to limitation of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also Hicks v. West, 8 Vet. App. 417 (1995).  

However, in this case, the service-connected disability is rated based on limitation of motion and a separate rating is not warranted.

Similarly, painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray evidence, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  In this case, there is actual limitation of motion, and the Veteran has at least 10 percent rating, so Lichtenfels does not apply.  

The Board has also considered whether higher compensation is warranted under the DeLuca factors, but there was no additional functional limitation due to pain, weakness, fatigability or incoordination after repetitive motion during each examination during the period of the appeal.  

The Board accordingly finds that application of the Deluca factors does not result in a disability picture more closely approximating the criteria for higher evaluation.

The Joint Motion for Remand asserted the Board must consider whether separate compensation is warranted under DC 5259 (symptomatic removal of semilunar cartilage) in addition to any rating based on limitation of motion under DC 5261 or DC 5260.  

To the extent that the initial manifestations attributable to the service-connected residuals of the right knee meniscectomy symptomatic are mainly shown to be manifested by pain, stiffness and crepitus of the right knee in this case, the 10 percent rating assigned under DC 5259 is deemed to have been subsumed by any rating subsequently assigned on the basis of functional loss due to pain or an actual limitation of flexion or extension.  

Here, the 10 percent rating under DC 5259 represents the minimum rating assignable for the identified disability picture, in lieu of a showing of a compensable impairment of function of the right knee joint that would encompass the manifestations characterized as being "symptomatic."  The separate rating of these general manifestations would constitute pyramiding and must be avoided.   

Thus, the symptoms of which the Veteran complains are fully compensated under DC 5260 and 5261; there is no clinical evidence of "locking" or effusion or other symptoms characteristic of a dislocated semilunar cartilage disorder that are not addressed in DCs 5260 and 5261.  

While the VA examination in January 2008 diagnosed the Veteran as having a right lateral meniscus derangement, the evidence does not establish that he currently is suffering  from a dislocated semilunar cartilage of the right knee.  The most recent VA examination identified the service-connected right knee disability picture as being manifested by posttraumatic arthritis.  

Separate compensation for identical symptoms under different diagnostic codes would accordingly overcompensate the Veteran for the actual impairment of his earning capacity and would constitute pyramiding.  Esteban, 6 Vet. App. 259, 261, citing Brady v. Brown, 4 Vet. App. 203 (1993).  

Further, since the maximum evaluation available under DC 5259 is only 10 percent, alternative rating under DC 5259 would provide no benefit to the Veteran.

The Board has also considered whether separate compensation may be awarded for instability under DC 5257.  The Veteran has complained of instability and is shown to have worn a knee brace, but he was specifically found to have no clinical instability or recurrent subluxation based on each examination during the period of the appeal.  

In the absence of medical evidence of a claimed disability, the Board finds that separate service-connected compensation may not be assigned.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA and his statements of various medical providers and examiners.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

However, even affording the Veteran full competence and credibility in reporting his symptoms, his statements do not show a disability picture that would meet the criteria for a rating in excess of 10 percent prior to March 25, 2010 or a rating in excess of 40 percent thereafter.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(a).  

In determining whether a case should be referred for extraschedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the Veteran's disability picture is contemplated by the rating schedule and the Board accordingly finds that referral for extraschedular evaluation is not warranted.  Thun, id.  

The Court has recently held that a request for a TDIU rating, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  

However, the RO recently adjudicated the Veteran's claim for a TDIU rating on the merits, so a separate claim for TDIU is not raised by the record in this case.

In sum, the Board has found based on the medical and lay evidence that the service-connected disability of the right knee does not meet the criteria for an evaluation in excess of 10 percent prior to March 25, 2010 or for an evaluation in excess of 40 percent beginning on or thereafter.  

The Board has also found the criteria for higher evaluations were not met during any distinct earlier period(s) so "staged rating" is not appropriate.  Hart, 21 Vet. App. 505.  Accordingly, the claim must be denied.




ORDER

An increased rating for the service-connected residuals of a meniscectomy of the right knee with posttraumatic degenerative changes, rated as 10 percent disabling prior to March 25, 2010 and as 40 percent disabling beginning on that date, is denied.



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals
Department of Veterans Affairs


